Dear Mayor Vallien:
The City of Opelousas Fire Department received a federal grant for a fire prevention program that will target school age children and senior citizens.  The grant specifically requires the fire department, along with other agencies identified in the grant, to install smoke detectors in the homes of low income and elderly residents.  The City questions if it may do so without violating the Louisiana Constitution.
We believe the City may do so.  Article 7, Section 14 of the Louisiana Constitution prohibits the state or any of its political subdivisions from donating public funds or assets.  We previously opined that this provision does not prohibit the state or its political subdivisions from using federal funds in accordance with federal grant requirements.1
The funds received as part of the grant are not funds of Louisiana but rather are funds of the United States Government.  Accordingly, Article 7, Section 14 does not apply.  It is, therefore, our opinion that the City of Opelousas Fire Department may install smoke detectors as required by the grant without violating the Louisiana Constitution.
We trust that this adequately responds to your request.  If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: __________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  December 2, 2002
1 Atty. Gen. Op. No. 02-0003